PER CURIAM.
The petition for belated appeal of the judgment and sentence imposed on or about October 10, 2000, in Duval County Circuit Court case number 00-1915-CFA, is granted. Upon issuance of mandate in this cause, a copy of this opinion -will be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. R.App. P. 9.141(c)(5)(D). The court notes that by prior order, the trial court has already appointed counsel to represent petitioner in the appeal authorized by this opinion.
ERVIN, BARFIELD and LEWIS, JJ., concur.